Opinion issued January 27, 2004










In The
Court of Appeals
For the
First District of Texas
____________

NO. 01–03–01187–CV
____________

IN RE CEDRIC CHRISTOPHER EDISON, Relator




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINIONRelator Cedric Christopher Edison filed a petition for a writ of mandamus
complaining of actions by the respondent—the Honorable Jerry Deere, district clerk
of Brazoria County—and the following real parties in interest: Texas Department of
Criminal Justice; Cal Wooten, senior warden, Wayne Scott Unit; Lieutenant David
W. Boyd, supervisor, Wayne Scott Unit; Sergeant Brian D. Springer, officer trainer,
Wayne Scott Unit; Ellen T. Swan, correctional officer III, Wayne Scott Unit; and
Linda D. Nieto, correctional officer III, Wayne Scott Unit.
          On December 17, 2003, the Court struck relator’s petition for noncompliance
with Texas Rule of Appellate Procedure 52 and informed relator that he had neither
paid the required $75 fee nor filed a current affidavit of indigence.  See Tex. R. App.
P. 9.4(i), 20.1(c)(2).  The Court notified relator that he had until 5:00 p.m. on January
26, 2004 to (1) submit a conforming petition and (2) pay the required fee or file a
proper affidavit of indigence.  Relator did neither.
          Accordingly, we dismiss the petition for a writ of mandamus for want of
prosecution.
 
PER CURIAM
Panel consists of Justices Nuchia, Keyes, and Hanks.